DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 08, 2020 has been considered by the Examiner and made of record in the application file.
		
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Littlefield et al. (US 2016/0349375, hereinafter Littlefield).
Regarding claim 1, Littlefield teaches an interference source hunting method  of hunting for a location of an interference source of electromagnetic waves (abstract) while moving between multiple measurement points, the multiple measurement points being predetermined positions in a hunting-target area (FIG. 6, [0029], UAV at a first location 16a making a first measurement of jammer signal strength. FIG. 3 shows the flight path of the UAV from the first location to a second location 16b at which a second measurement of jammer signal strength is made), the interference source hunting method comprising: 
a strength information acquiring step of acquiring strength information indicating a strength of the electromagnetic waves at any of the measurement points (FIG. 6, [0029], UAV at a first location 16a making a first measurement of jammer signal strength. FIG. 3 shows the flight path of the UAV from the first location to a second location 16b at which a second measurement of jammer signal strength is made. FIG. 4 shows the flight path of the UAV from the second location to a third location 16c at which a third measurement of jammer signal strength is made); 
{a distance estimating step of estimating} a distance from the measurement point to the location of the interference source, based on the strength information and propagation losses ([0048] – equations show relationship between Pr, Pt and r which is “the distance between the transmission and reception antennas”.  Pr/Pt represents power loss); 
a presence probability calculating step of calculating, for each position in the hunting-target area, a first presence probability, based on whether a distance from the measurement point to a position in the hunting-target area is within the distance thus estimated (the equation listed by paragraph [0048] shows the relationship between Pr/Pt and r in free line of site LOS – see [0043] – which is the best case scenario in terms of loss. In other words, if there exists shadowing or multipath degradation, r value is less than the best case scenario due to additional attenuation. Therefore, actual distance is within the distance listed by the equation), the first presence probability being a probability that the interference source is present at the position ([0059] - The magnitude of the error term corresponding to each of those searched candidate coordinates is computed, and a likelihood quantity is derived for all these grid points. This information is then fed back to the guidance system to adjust the fly-path for the next move based on the criterion that the variance of the likelihood is minimized with the addition of one more measurement. [0032] - Each cell is allocated a probability of the jamming source being located within that cell); 
a presence probability update step of updating second presence probabilities, based on the first presence probabilities, the second presence probabilities being acquired in the hunting in past and being probabilities that the interference source is present at the positions in the hunting-target ([0059] - The magnitude of the error term corresponding to each of those searched candidate coordinates is computed, and a likelihood quantity is derived for all these grid points. This information is then fed back to the guidance system to adjust the fly-path for the next move based on the criterion that the variance of the likelihood is minimized with the addition of one more measurement. [0032] - Each cell is allocated a probability of the jamming source being located within that cell. The probability for each cell is calculated and updated with successive measurements); 
a measurement point determining step of determining a position obtained by moving, by a predetermined distance, the measurement point toward a position in the hunting-target area with the second presence probability higher than the second presence probability at the measurement point, as a new measurement point ([0058] -In case the trajectory of the measurements can be adjusted on-the-fly, it is possible to guide the “next move” of the detector platform to optimize the jammer location process in terms of rapid convergence of solutions and larger likelihood of a position fix. [0059] - With the initial N measurements, a search process may be performed for all the possible coordinates over a certain grid with a certain granularity. The magnitude of the error term corresponding to each of those searched candidate coordinates is computed, and a likelihood quantity is derived for all these grid points. This information is then fed back to the guidance system to adjust the fly-path for the next move based on the criterion that the variance of the likelihood is minimized with the addition of one more measurement. [0033] - After further measurements (see FIG. 8c) the probability of the jamming source being in one cell (cell 30) is greater than all other cells, but not sufficiently high to have sufficient confidence that cell 30 is the correct location. After yet further measurements, (see FIG. 8d) the probability of the jamming source being in cell 30 is greater than a first threshold level); and 
a determining step of determining, in a case where a size of an area based on positions each with the second presence probability thus updated greater than or equal to a predetermined value ([0033] - After yet further measurements, (see FIG. 8d) the probability of the jamming source being in cell 30 is greater than a first threshold level and the probability of the jamming source being in any other cell is lower than a second threshold level. At this stage the jammer geo-location computation engine may deem the location of the jammer to correspond to the geographical area corresponding to cell 30.) is less than a predetermined value ([0033], [0099] - the geo-location computation engine may subsequently increase the precision of the detected location of the jammer, by sub-dividing cell 30 into smaller cells), that the location of the interference source is within the area ([0033] - After yet further measurements, (see FIG. 8d) the probability of the jamming source being in cell 30 is greater than a first threshold level and the probability of the jamming source being in any other cell is lower than a second threshold level. At this stage the jammer geo-location computation engine may deem the location of the jammer to correspond to the geographical area corresponding to cell 30).
It should be noted, Littlefield teaches a method for locating jamming signals based on relationship between Pr/Pt and distance between the transmission and reception antennas. In the process, for example, squared of the distance is presented using for example (xi-xj)2 + (yi-yj)2 ([0048]). Also solution to the location include circles which imply radiuses or distances.  However, Littlefield does not disclose a distance estimating step of estimating a distance. However, the Examiner submits that such implementation of estimating such distances is obvious as it provides an operator of such system a visualization of the jamming situation.
Therefore, it would have been obvious before the effective filing date of the claimed invention for a person with ordinary skill in the art to include the feature “a distance estimating step of estimating a distance to provide an operator with visualization of the jamming situation.
Regarding claim 2, Littlefield teaches claim 1 and further teaches further comprising a table storing step of storing a presence probability table in which the positions in the hunting-target area and the second presence probabilities are associated with each other ([0032] - Each cell is allocated a probability of the jamming source being located within that cell. It is understood probability allocation is recorded in the memory, i.e., table), wherein in the presence probability update step, the second presence probabilities held in the presence probability table are updated based on the first presence probabilities ([0032]- he probability for each cell is calculated and updated with successive measurements), and in the measurement point determining step, a position obtained by moving, by the predetermined distance, the measurement point toward a position in the hunting-target area with the second presence probability higher than the second presence probability associated with the measurement point in the presence probability table is determined to be the new measurement point ([0058] -In case the trajectory of the measurements can be adjusted on-the-fly, it is possible to guide the “next move” of the detector platform to optimize the jammer location process in terms of rapid convergence of solutions and larger likelihood of a position fix. [0059] - With the initial N measurements, a search process may be performed for all the possible coordinates over a certain grid with a certain granularity. The magnitude of the error term corresponding to each of those searched candidate coordinates is computed, and a likelihood quantity is derived for all these grid points. This information is then fed back to the guidance system to adjust the fly-path for the next move based on the criterion that the variance of the likelihood is minimized with the addition of one more measurement. [0033] -After further measurements (see FIG. 8c) the probability of the jamming source being in one cell (cell 30) is greater than all other cells, but not sufficiently high to have sufficient confidence that cell 30 is the correct location. After yet further measurements, (see FIG. 8d) the probability of the jamming source being in cell 30 is greater than a first threshold level).
Regarding claim 3, Littlefield teaches claim 1 and further teaches wherein in the measurement point determining step, in a case where multiple positions each with the second presence probability being higher than the second presence probability at the measurement point in the hunting-target area exist, multiple positions obtained by moving, by a predetermined distance, the measurement point toward the multiple positions in the hunting-target area are determined to be new measurement points ([0058] So far, we assume the minimum intervention of the trajectory of the measurement points. In case the trajectory of the measurements can be adjusted on-the-fly, it is possible to guide the “next move” of the detector platform to optimize the jammer location process in terms of rapid convergence of solutions and larger likelihood of a position fix. [0059] - The magnitude of the error term corresponding to each of those searched candidate coordinates is computed, and a likelihood quantity is derived for all these grid points. This information is then fed back to the guidance system to adjust the fly-path for the next move based on the criterion that the variance of the likelihood is minimized with the addition of one more measurement).
Regarding claim 5, Littlefield teaches claim 1 and further teaches wherein in the determining step, an image of an object captured at the measurement point and an image held in advance and related to the interference source are compared to determine whether the object is the interference source, and in a case of determining that the object is the interference source, a location of the object is determined to be the location of the interference source ([0034] - Once the location of the source of the jammer signal is ascertained, the source may be observed, for example with a camera on-board the UAV or by other surveillance equipment. A secondary detection apparatus such as a video camera or infra-red imaging system may be used to confirm the identity and location of the source of the jammer signal).
Regarding claim 8, Littlefield teaches an interference source hunting apparatus (FIG. 1, UAV 10, [00714] - detector could be used on a ground based vehicle ) configured to hunt for a location of an interference source of electromagnetic waves while moving between multiple measurement points, the multiple measurement points being predetermined positions in a hunting-target area (FIG. 6, [0029], UAV at a first location 16a making a first measurement of jammer signal strength. FIG. 3 shows the flight path of the UAV from the first location to a second location 16b at which a second measurement of jammer signal strength is made), the interference source hunting apparatus comprising: 
a processor; and a storage medium having computer program instructions stored thereon ([0036]), when executed by the processor, perform to: 
acquire strength information indicating a strength of the electromagnetic waves at any of the measurement points (FIG. 6, [0029], UAV at a first location 16a making a first measurement of jammer signal strength. FIG. 3 shows the flight path of the UAV from the first location to a second location 16b at which a second measurement of jammer signal strength is made. FIG. 4 shows the flight path of the UAV from the second location to a third location 16c at which a third measurement of jammer signal strength is made);
{estimate} a distance from the measurement point to the location of the interference source, based on the strength information and propagation losses ([0048] – equations show relationship between Pr, Pt and r which is “the distance between the transmission and reception antennas”.  Pr/Pt represents power loss);
calculate, for each position in the hunting-target area, a first presence probability, based on whether a distance from the measurement point to a position in the hunting-target area is within the distance thus estimated (the equation listed by paragraph [0048] shows the relationship between Pr/Pt and r in free line of site LOS – see [0043] – which is the best case scenario in terms of loss. In other words, if there exists shadowing or multipath degradation, r value is less than the best case scenario due to additional attenuation. Therefore, actual distance is within the distance listed by the equation), the first presence probability being a probability that the interference source is present at the position ([0059] - The magnitude of the error term corresponding to each of those searched candidate coordinates is computed, and a likelihood quantity is derived for all these grid points. This information is then fed back to the guidance system to adjust the fly-path for the next move based on the criterion that the variance of the likelihood is minimized with the addition of one more measurement. [0032] - Each cell is allocated a probability of the jamming source being located within that cell); 
update second presence probabilities, based on the first presence probabilities, the second presence probabilities being acquired in the hunting in past and being probabilities that the interference source is present at the positions in the hunting-target ([0059] - The magnitude of the error term corresponding to each of those searched candidate coordinates is computed, and a likelihood quantity is derived for all these grid points. This information is then fed back to the guidance system to adjust the fly-path for the next move based on the criterion that the variance of the likelihood is minimized with the addition of one more measurement. [0032] - Each cell is allocated a probability of the jamming source being located within that cell. The probability for each cell is calculated and updated with successive measurements); 
determine a position obtained by moving, by a predetermined distance, the measurement point toward a position in the hunting-target area with the second presence probability higher than the second presence probability at the measurement point, as a new measurement point ([0058] -In case the trajectory of the measurements can be adjusted on-the-fly, it is possible to guide the “next move” of the detector platform to optimize the jammer location process in terms of rapid convergence of solutions and larger likelihood of a position fix. [0059] - With the initial N measurements, a search process may be performed for all the possible coordinates over a certain grid with a certain granularity. The magnitude of the error term corresponding to each of those searched candidate coordinates is computed, and a likelihood quantity is derived for all these grid points. This information is then fed back to the guidance system to adjust the fly-path for the next move based on the criterion that the variance of the likelihood is minimized with the addition of one more measurement. [0033] - After further measurements (see FIG. 8c) the probability of the jamming source being in one cell (cell 30) is greater than all other cells, but not sufficiently high to have sufficient confidence that cell 30 is the correct location. After yet further measurements, (see FIG. 8d) the probability of the jamming source being in cell 30 is greater than a first threshold level); and 
determine, in a case where a size of an area based on positions each with the second presence probability thus updated greater than or equal to a predetermined value ([0033] - After yet further measurements, (see FIG. 8d) the probability of the jamming source being in cell 30 is greater than a first threshold level and the probability of the jamming source being in any other cell is lower than a second threshold level. At this stage the jammer geo-location computation engine may deem the location of the jammer to correspond to the geographical area corresponding to cell 30) is less than a predetermined value ([0033], [0099] - the geo-location computation engine may subsequently increase the precision of the detected location of the jammer, by sub-dividing cell 30 into smaller cells), that the location of the interference source is within the area ([0033] - After yet further measurements, (see FIG. 8d) the probability of the jamming source being in cell 30 is greater than a first threshold level and the probability of the jamming source being in any other cell is lower than a second threshold level. At this stage the jammer geo-location computation engine may deem the location of the jammer to correspond to the geographical area corresponding to cell 30).
It should be noted, Littlefield teaches a method for locating jamming signals based on relationship between Pr/Pt and distance between the transmission and reception antennas. In the process, for example, squared of the distance is presented using for example (xi-xj)2 + (yi-yj)2 ([0048]). Also solution to the location include circles which imply radiuses or distances.  However, Littlefield does not disclose a distance estimating step of estimating a distance. However, the Examiner submits that such implementation of estimating such distances is obvious as it provides an operator of such system a visualization of the jamming situation.
Therefore, it would have been obvious before the effective filing date of the claimed invention for a person with ordinary skill in the art to include the feature “a distance estimating step of estimating a distance to provide an operator with visualization of the jamming situation.


Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Littlefield in view of Marti et al. (US 2012/0309408)
Regarding claim 4, Littlefield teaches claim 1 but fail to teach wherein in the presence probability update step, the second presence probability is updated for each position in the hunting-target area, based on the corresponding first presence probability obtained through weighting based on a degree of reliability of the strength information.
However, Marti teaches wherein in the presence probability update step, the second presence probability is updated for each position in the hunting-target area, based on the corresponding first presence probability obtained through weighting based on a degree of reliability of the strength information ([0075], claim 7 - probability is wighted by reliability indicator. The reliability indicator including at least one of a relative signal strength indicator (RSSI),)
It would have been obvious before the effective filing date of the claimed invention for a person with ordinary skill in the art to include the feature as taught by Marti in Littlefield to increase accuracy in determining probability calculation.

Allowable Subject Matter
Claims 6 and 7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Irvin et al. (US 2003/0114983)
Karlsson et al. (US 2004/0164902)
Christopherson et al. (US 2019/0342775)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC THAI NGOC VU whose telephone number is (571)270-5901. The examiner can normally be reached M-F, 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUOC THAI N VU/               Primary Examiner, Art Unit 2642                                                                                                                                                                                         8